COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00079-CR


RUBEN VASQUEZ                                                            APPELLANT

                                          V.

THE STATE OF TEXAS                                                             STATE


                                       ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Pursuant to a plea bargain, appellant Ruben Vasquez pled guilty to state-

jail-felony theft, judicially confessed to that offense, and waived constitutional and

statutory rights.2   The trial court convicted him and followed the State’s

punishment recommendation by sentencing him to six months’ confinement.

Appellant filed a notice of appeal, but the trial court certified that this “is a plea-
      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 31.03(a), (e)(4)(D) (West Supp. 2011).
bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P.

25.2(a)(2) (explaining that in a plea bargain case, defendants may appeal only

after getting the trial court’s permission or when the appeal concerns matters

raised by written pretrial motions that are ruled on before trial), (d) (stating that

the “appeal must be dismissed if a certification that shows the defendant has the

right of appeal has not been made part of the record”).

      We sent a letter to appellant to express that because of the trial court’s

certification, unless he filed a response showing grounds for continuing the

appeal, we could dismiss it.     Appellant has not filed a response.       Thus, in

accordance with the trial court’s certification and because appellant has not

established that rule 25.2(a)(2) permits this appeal, we dismiss the appeal. See

Tex. R. App. P. 25.2(a)(2), (d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006).




                                                    TERRIE LIVINGSTON
                                                    CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 31, 2012




                                         2